[Cite as In re J.B., 2022-Ohio-3488.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                  GEAUGA COUNTY

IN THE MATTER OF:                                CASE NO. 2022-G-0030

J.B.
                                                 Civil Appeal from the
                                                 Court of Common Pleas,
                                                 Juvenile Division


                                                 Trial Court No. 2021 CU 000123


                                        MEMORANDUM
                                          OPINION

                                    Decided: September 30, 2022
                                    Judgment: Appeal dismissed


R. Russell Kubyn, Kubyn & Ghaster, 8373 Mentor Avenue, Mentor, OH 44060 (For
Appellant).

Laura M. Wellen, Thrasher, Dinsmore & Dolan, LPA, 100 Seventh Avenue, Suite 150,
Chardon, OH 44024 (For Appellee).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     On July 19, 2022, appellant, Pamela L. Braun, through counsel, filed an

appeal from two June 29, 2022 entries of Geauga County Court of Common Pleas,

Juvenile Division, in which the trial court overruled appellant’s objections to a proposed

judgment entry, adopted an alleged oral agreement and denied a motion for rehearing.

        {¶2}     This case stems from a complaint for legal custody and child support filed

by appellee, Ralph Braun. The entries resolve the issue of legal custody, but order that

“[t]he issues of child support and medical cash support would be set for another hearing.”
       {¶3}   On August 4, 2022, this court issued an entry ordering appellant to show

cause why this appeal should not be dismissed for lack of a final appealable order. No

response to that entry has been filed.

       {¶4}   We must determine if there is a final order, as this court may entertain only

those appeals from final judgments. Noble v. Colwell, 44 Ohio St.3d 92, 96 (1989).

According to Section 3(B)(2), Article IV of the Ohio Constitution, a judgment of a trial court

can be immediately reviewed by an appellate court only if it constitutes a “final order” in

the action. Germ v. Fuerst, 11th Dist. Lake No. 2003-L-116, 2003-Ohio-6241, ¶ 3. If a

lower court’s order is not final, then an appellate court does not have jurisdiction to review

the matter, and the matter must be dismissed. Gen. Acc. Ins. Co. v. Ins. Co. of N. Am.,

44 Ohio St.3d 17, 20 (1989). For a judgment to be final and appealable, it must satisfy

the requirements of R.C. 2505.02 and if applicable, Civ.R. 54(B). See Children’s Hosp.

Med. Ctr. v. Tomaiko, 11th Dist. Portage No. 2011-P-0103, 2011-Ohio-6838, ¶ 3.

       {¶5}   When a juvenile court determines custody, but defers it decision on child

support to a later date, that decision does not constitute a final appealable order pursuant

to R.C. 2505.02(B). Brown v. Dean, 11th Dist. Geauga No. 2015-G-0034, 2016-Ohio-

1360, ¶ 20.

       {¶6}   Here, although the trial court resolved the issue of legal custody, it did not

address support. Thus, the court's judgment in this case is not yet final, and this appeal

is dismissed for lack of a final appealable order.



THOMAS R. WRIGHT, P.J.,
MATT LYNCH, J.,
concur.
                                              2

Case No. 2022-G-0030